Name: Commission Regulation (EC) No 2083/96 of 30 October 1996 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar;  trade policy
 Date Published: nan

 31 . 10 . 96 EN Official Journal of the European Communities No L 279/23 COMMISSION REGULATION (EC) No 2083/96 of 30 October 1996 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector wine prices in the Community and on the world market, the level of refunds should be reduced; whereas, in order to avoild disturbances on the Community market, having regard to production for the current wine year, the quanti ­ ties of Community products eligible for export refunds should be maximized within the limits on volumes based on the GATT Agreements; whereas, to that end, the amount of the refunds should be reduced on account of the obligations arising from the GATT Agreements concerning maximum authorized expenditure ; whereas, therefore, the refunds should be fixed in accordance with the Annex to this Regulation; whereas Commission Regu ­ lation (EC) No 2805/95 of 5 December 1995 fixing the export refunds in the wine sector (3) should be amended accordingly and provision made to implement it immedi ­ ately, Whereas the conditions for exporting concentrated grape must to Equatorial Guinea have become economically advantageous; whereas that country should be added to the list of countries in respect of which refunds apply; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 592/96 (2), and in particular Article 55 (3) thereof, Whereas, pursuant to Article 55 of Regulation (EEC) No 822/87 to the extent necessary to enable the products listed in Article 1 (2) (a) and (b) of that Regulation to be exported on the basis of the prices for those products on the world market and within the limits of the Agreements concluded in accordance with Article 228 of the Treaty, the difference between those prices and the prices in the Community may be covered by an export refund; Whereas, pursuant to Article 56 (3) of the said Regulation, refunds are to be fixed taking into account the situation and likely trends with regard to :  prices and availability of the products in question on the Community market,  world market prices for those products; Whereas account must also be taken of the other criteria and objectives referred to in Article 56 (3) of Regulation (EEC) No 822/87; whereas, in particular, consideration must be given to the limits of the Agreements concluded in accordance with Article 228 of the Treaty, and in parti ­ cular those resulting from the agreements concluded in the framework of the Uruguay Round of multilateral trade negotiations, hereinafter referred to as the 'GATT Agree ­ ments'; Whereas, when applying the abovementioned rules to the current market situation , having regard in particular to HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2805/98 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . 2 OJ No L 206, 16. 8 . 1996, p. 31 . (3) OJ No L 291 , 6. 12. 1995, p. 10 . No L 279/24 HENH Official Journal of the European Communities 31 . 10 . 96 ANNEX 'ANNEX CN code Product code For export to (') Refund(ECU/hl) 2009 60 1 1 2009 60 19 2009 60 51 2009 60 71 2004 30 92 2204 30 94 2204 30 96 2204 30 98 100 01 67,742 17,948 67,742 17,948 2204 21 79 2204 21 79 2204 21 83 120 220 120 02 and 09 02 and 09 4,782 2204 21 79 2204 21 80 180 180 02 17,398 2204 21 79 2204 21 80 180 180 09 16,280 2204 21 79 2204 21 80 280 280 02 20,369 2204 21 79 2204 21 80 280 280 09 19,060 2204 21 83 2204 21 84 180 180 02 23,764 2204 21 83 2204 21 84 180 180 09 22,237 2204 21 79 910 02 and 09 4,782 2204 21 94 2204 21 98 910 02 and 09 15,000 2204 29 62 2204 29 64 2204 29 65 2204 29 83 120 02 and 09 4,782 2204 29 62 2204 29 64 2204 29 65 220 02 and 09 4,782 2204 29 62 2204 29 64 2204 29 65 2204 29 71 2204 29 72 2204 29 75 180 02 17,398 2204 29 62 2204 29 64 2204 29 65 2204 29 71 2204 29 72 2204 29 75 180 09 16,280 31 . 10 . 96 EN Official Journal of the European Communities No L 279/25 CN code Product code For export to (') Refund (ECU/hl ) 2204 29 62 2204 29 64 2204 29 65 2204 29 71 2204 29 72 2204 29 75 280 02 20,369 2204 29 62 . 2204 29 64 2204 29 65 2204 29 71 2204 29 72 2204 29 75 280 09 19,060 2204 29 83 2204 29 84 180 02 23,764 2204 29 83 2204 29 84 180 09 22,237 2204 29 62 2204 29 64 2204 29 65 910 02 and 09 4,782 2204 29 94 2204 29 98 910 02 and 09 15,000 (') The destinations are as follows : 01  Libya, Nigeria, Cameroon, Gabon,  Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam , Indonesia, Malaysia, Brunei , Singapore, Philippines, China, South Korea, Japan, Taiwan , Equatorial Guinea, 02 all countries of the African continent with the exception of those explicitly excluded under 09, 09 all destinations other than those in 02, with the exception of the following third countries and territories :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 208/93 (OJ No L 25, 2. 2 . 1993 , p. 11 ),  Algeria,  Australia,  Bosnia-Herzegovina,  Croatia,  Cyprus,  Israel,  Morocco,  The Republic of Serbia and Montenegro,  Slovenia,  South Africa,  Switzerland,  The former Yugoslav Republic of Macedonia,  Tunisia,  Turkey,  Hungary,  Bulgaria,  Romania .'